JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
*174ORDERED AND ADJUDGED that the district court’s minute order filed January 18, 2006, be affirmed. Appellant has not shown that the length of his confinement to date gives rise to a due process violation. Appellant does not contend that the government is responsible for any pretrial delay, nor does he challenge the district court’s findings that he poses a high flight risk and a danger to the community. Given these circumstances, in addition to the fact that appellant’s trial is scheduled to begin next month, such detention does not violate due process. See, e.g., United States v. El-Gabrowny, 35 F.3d 63, 65 (2d Cir.1994); United States v. Millan, 4 F.3d 1038, 1044-49 (2d Cir.1993). If the trial is substantially delayed, however, appellant may renew his motion in the district court.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.